Title: From George Washington to Timothy Pickering, 2 September 1796
From: Washington, George
To: Pickering, Timothy


        
          
            Private
            Dear Sir,
            
              Friday Evening 2d Sep. [1796]
            
          
          I thank you for your private letter of this date, & will arrest the talk intended for the Cherokee Indns until it can be further considered. For this purpose I send the one I have just received from you, back again; with a request that you would pursue the remarks you have begun; and let me have them as soon as you can, conveniently, in the morning; that I may be possessed of them before I see the Secretary of War. Yours sincerely, & always
          
            Go: Washington
          
        
        
          I did not admire the draught when it was presented to me & told the Secretary so; but I am so pressed, & allowed so little time to consider matters that my signature, or approbation is, I am persuaded given, sometimes, rather too hastily.
        
      